                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH

 ISMET A.,

                        Plaintiff,                   ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
         v.

 ANDREW M. SAUL,
                                                      Case No. 2:17-cv-00909-JNP-CMR
                        Defendant.
                                                      Judge Jill N. Parrish


       On December 31, 2019, Magistrate Judge Cecilia M. Romero issued a Report and

Recommendation that this court reverse the final agency decision of the Commissioner of Social

Security and remand this case for further proceedings. [Docket 34]. The Report and

Recommendation advised the parties that a failure to object within 14 days of service could result

in a waiver of objections upon review by this court. No party filed an objection within the 14-day

time limit.

       The defendant’s failure to object waived any argument that the Report and

Recommendation was in error. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(10th Cir. 1996). The court need not apply this waiver rule as a procedural bar if “the interests of

justice so dictate.” Id. (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)). The

court has reviewed the Report and Recommendation and its conclusion that the Commissioner’s

decision should be reversed. The court concludes that the Report and Recommendation is not

clearly erroneous and finds that the interests of justice do not warrant deviation from the waiver

rule. The court, therefore, ADOPTS IN FULL the Report and Recommendation.

       Accordingly, the court ORDERS as follows:
1. The Report and Recommendation [Docket 34] is ADOPTED IN FULL.

2. The court reverses the final agency decision of the Commissioner of Social Security

   and remands the case for further proceedings consistent with the Report and

   Recommendation.

SO ORDERED January 22, 2020.

                                   BY THE COURT:



                                   ______________________________________
                                   JILL N. PARRISH
                                   United States District Judge




                                          2
